EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael DeGrazia, on 5/9/2022.
The application has been amended as follows: 
1.	(Currently Amended)	A composition comprising methylphosphinic acid or a salt thereof and [[an]]a pharmaceutically acceptable ingredient

2.	(Cancelled)	

12.	(Currently Amended)	A method for reducing aging in a mammal in need thereof, the method comprising 

13.	(Cancelled)	

14.	(Currently Amended)	A composition consisting essentially of methylphosphinic acid or a salt thereof and one or more pharmaceutically acceptable ingredients

15.	(Cancelled)	

19.	(Currently Amended)	A method for reducing aging in a mammal in need thereof, the method comprising 

20.	(Cancelled)	


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are directed towards a pharmaceutical composition of methylphosphinic acid and the therapeutic use of methylphosphinic acid. Methylphosphinic acid and its salts have not been used in the therapeutic arena based on a search of the prior art, as such the claims are allowable. The closest prior art is, Kuwamoto et al. US 4,637,885, in which methylphosphinic acid is known as a additive to lubricating oils for metal work.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3-12, 14, 16-19 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047. The examiner can normally be reached M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J SCHMITT/Examiner, Art Unit 1629           

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629